It having been brought to the attention of this Court that the stay order heretofore entered was not vacated in our order of January 29, 1944: (1) the Court ex mero motu does hereby set aside, vacate and annul the stay order previously entered herein; (2) that the original of the evidence heretofore considered by this Court on petition for writ of certiorari be by the Clerk of this Court returned to the Clerk of the Circuit Court of Volusia County, Florida; (3) the Trustees of the Internal Improvement Fund are hereby required to prepare and file an answer to the bill of complaint of the Wilson Cypress Company in the office of the Clerk of the Circuit Court of Volusia County, Florida, within sixty days after March 10, 1944, unless such time shall be extended by order of the Circuit Court.
It is so ordered.
BUFORD, C. J., BROWN, CHAPMAN and ADAMS, JJ., concur. *Page 287